Citation Nr: 0930366	
Decision Date: 08/13/09    Archive Date: 08/19/09

DOCKET NO.  08-11 712	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for entitlement to service connection for the cause 
of the Veteran's death.  


ATTORNEY FOR THE BOARD

J. T. Sprague, Associate Counsel





INTRODUCTION

The Veteran had recognized Philippine service from September 
1941 to August 1942 and from November 1945 to April 1946.  He 
died in January 1957.  The appellant is the Veteran's widow.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 2007 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Manila, the 
Republic of the Philippines. 

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  An unappealed RO decision in February 1963 denied the 
appellant's original claim for service connection for the 
cause of the Veteran's death; applications to reopen that 
claim were denied by an unappealed RO decision in April 2002; 
the appellant's submitted a timely notice of disagreement 
with the in a decision in October 2004 that denied her 
application to reopen the same claim but she subsequently 
withdrew that appeal.  

2.  Evidence received since the October 2004 RO decision is 
either duplicative or cumulative of previously considered 
evidence or it does not relate specifically to an 
unestablished fact necessary to substantiate the claim; the 
additional evidence does not raise a reasonable possibility 
of substantiating the claim.  




CONCLUSIONS OF LAW

1.  The October 2004 RO decision that denied the appellant's 
application to reopen a claim for service connection for the 
cause of the Veteran's death is final.  38 U.S.C.A. § 7105(b) 
(West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2008).

2.  New and material evidence has not been received to reopen 
the claim for entitlement to service connection for the cause 
of the Veteran's death.  38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156(a) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA 

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).  Upon receipt 
of a complete or substantially complete application for 
benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Proper notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that the VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his possession that 
pertains to the claim.  See 38 C.F.R. § 3.159.  Such notice 
must be provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits is issued by the agency 
of original jurisdiction.  Pelegrini v. Principi, 18 Vet. 
App. 112, 119 (2004).  
In Hupp v. Nicholson, 21 Vet. App. 342 (2007), the United 
States Court of Appeals for Veterans Claims (Court) addressed 
VA's 38 U.S.C.A. § 5103(a) notice obligation in the context 
of a claim for dependency and indemnity compensation (DIC) 
benefits under 38 U.S.C.A. § 1310.  The Court held that, 
because the RO's adjudication of a DIC claim hinges first on 
whether a Veteran was service-connected for any condition 
during his or her lifetime, the § 5103(a) notice in such a 
claim must include, inter alia, a statement of the conditions 
(if any) for which a veteran was service-connected at the 
time of his or her death.  See Hupp, 21 Vet. App. at 352-53.  
The appellant received notification compliant with this 
decision in an April 2009 letter.   

VA has made all reasonable efforts to assist the appellant in 
the development of her claim, has notified her of the 
information and evidence necessary to substantiate the claim, 
and has fully disclosed the government's duties to assist 
her.  In April 2007 and April 2009 letters, the appellant was 
notified of the information and evidence necessary to 
substantiate and complete her claim, to include the evidence 
needed to reopen her previously denied claim.  See Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  The appellant was 
specifically informed as to what evidence she was to provide 
and to what evidence VA would attempt to obtain on her 
behalf.  She was also notified of the need to give VA any 
evidence pertaining to her claim.  38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b)(1); see Beverly v. Nicholson, 19 Vet. App. 
394, 403 (2005); Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).

In Pelegrini, the Court held, in part, that a VCAA notice, as 
required by 38 U.S.C. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  This 
occurred in this case.
  
With respect to the Dingess requirements, the assignment of a 
rating is not applicable to a claim for service connection 
for the cause of the Veteran's death.  The appellant was 
notified of the evidence necessary to establish an effective 
date of award should her claim be granted; however, such 
notice was temporally after the RO's initial decision.  
However, for reasons discussed in further detail below, the 
Board finds that new and material evidence has not been 
received to reopen a previously denied claim for entitlement 
to service connection for the cause of the Veteran's death.  
Therefore, any question as to the timing of notice regarding 
the effective date to be assigned is moot.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

The appellant was furnished an appropriate statement of the 
case and the VCAA letters that she received included notice 
of what information or evidence was necessary to substantiate 
her claim.  The appellant has been provided the opportunity 
to respond to VA correspondence and over the course of the 
appeal has had multiple opportunities to submit and identify 
evidence.  She has been provided a meaningful opportunity to 
participate effectively in the processing of her claim by VA.  

The VCAA places an enhanced duty on VA to assist claimants in 
obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  In this case, the 
appellant did not identify any additional relevant evidence 
that has not been obtained, to include treatment records, and 
as no new and material evidence has been received, there is 
no duty to obtain an opinion regarding the cause of the 
Veteran's death.  Under these circumstances, there is no duty 
to provide another examination or medical opinion.  38 
U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c) (4) C iii.  

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary, and deciding the appeal at this time 
is not prejudicial to the veteran.  38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).


Legal Criteria-New and Material Evidence

In general, decisions of the agency of original jurisdiction 
(the RO) or the Board that are not appealed in the prescribed 
time period are final.  38 U.S.C.A. §§ 7104, 7105; 38 C.F.R. 
§§ 3.104, 20.1100, 20.1103.  The exception to this rule is 
38 U.S.C.A. § 5108, which provides that if new and material 
evidence is presented or secured with respect to a claim that 
has been disallowed, the Secretary shall reopen the claim and 
review the former disposition of the claim.  See Knightly v. 
Brown, 6 Vet. App. 200 (1994).  Evidence presented since the 
last final denial on any basis (either upon the merits of the 
case, or upon a previous adjudication that no new and 
material evidence had been presented), will be evaluated in 
the context of the entire record.  See Evans v. Brown, 9 Vet. 
App. 273 (1996).

New evidence means existing evidence not previously submitted 
to agency decision-makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

Legal Criteria-Cause of Death

Applicable law provides that service connection will be 
granted if it is shown that the veteran had a disability 
resulting from an injury experienced or a disease contracted 
in the line of duty, or for aggravation in the line of duty 
of a preexisting injury or disease, in the active military, 
naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303.  

That an injury or disease occurred in service alone is not 
enough; there must be chronic disability resulting from that 
injury.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b).  Service connection may 
also be granted for any injury or disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease or injury was incurred 
in service.  38 C.F.R. § 3.303(d).

Additionally, for Veterans who have served in the active 
service after December 31, 1946, service connection for 
active tuberculosis may be conceded if manifested to a degree 
of ten percent or more within three years from the date of 
separation. 38 U.S.C.A. §1112; 38 C.F.R. §§ 3.307(a) (3)(4), 
3.309(a), (b).


Under the relevant law, to establish service connection for 
the cause of the Veteran's death, the evidence must show that 
disability incurred in or aggravated by service either caused 
or contributed substantially or materially to cause death.  
For a service-connected disability to be the cause of death 
it must singly or with some other condition be the immediate 
or underlying cause, or be etiologically related. For a 
service-connected disability to constitute a contributory 
cause, it is not sufficient to show that it casually shared 
in producing death, but rather it must be shown that there 
was a causal connection.  38 U.S.C.A. § 1310 (West 2002); 38 
C.F.R. § 3.312 (2008).

A contributory cause of death, however, is inherently not 
related to a principal cause.  In determining whether the 
service-connected disability contributed to death, it must be 
shown that it contributed substantially or materially; that 
it combined to cause death; that it aided or lent assistance 
to the production of death.  38 C.F.R. § 3.312.  It is not 
sufficient to show that it casually shared in producing 
death; rather, it must be shown that there was a causal link. 
Id.  Service-connected diseases or injuries involving active 
processes affecting vital organs receive careful 
consideration as a contributory cause of death, the primary 
cause being unrelated, from the view of whether there were 
resulting debilitating effects and general impairment of 
health to an extent that would render a person materially 
less capable of resisting the effects of other disease or 
injury primarily causing death. Id.

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence. 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Analysis

The Veteran in this case died over 50 years ago in January 
1957 at the age of 41.  A previously considered certificate 
of death shows that he died of pulmonary tuberculosis.  The 
appellant, his widow, contends that the Veteran's fatal 
pulmonary tuberculosis was incurred during his active 
military service with the Philippine Scouts.  The initial 
rating action, dated in February 1963, denied service 
connection for the cause of the Veteran's death on the basis 
that the fatal disease was not shown in service or within 
three years of service discharge.  The decision was not 
appealed, and it became final within a year of notification 
to the appellant.  Since that time, the appellant has 
attempted to reopen her claim on three occasions, with the 
most recent being the current appeal before the Board.  She 
maintains that new and material evidence has been submitted 
sufficient to reopen and grant her claim.  

The current claim was received by the Board in April 2007.  
The appellant had her petition to reopen denied in April 2002 
and October 2004.  She appealed the October 2004 decision; 
however, withdrew her appeal in March 2005.  Thus, the 2004 
RO decision is the last final decision of record.  Since 
filing the current claim, she has submitted a copy of an 
affidavit of several neighbors, as well as duplicate copies 
of service records, and a 2007 letter from a private 
physician indicating that all records of the Veteran had been 
previously sent to VA.  The affidavit states "the cause of 
[the Veteran's] death was pulmonary tuberculosis Active 
presumptive related diseased or aggravated in service 
incurred during World War II as a Prisoner of War."  While 
the syntax of the affidavit is somewhat confusing, the Board 
can conclude that the appellant has submitted the statement 
as evidence of a diagnosis of the disability in question 
during or within three years of service or of the claimed 
nexus between the Veteran's fatal pulmonary tuberculosis and 
service.  As explained below, however, as such evidence is 
not competent with regard to the diagnostic and etiological 
questions at hand, it is not material evidence.  

The Board notes that pulmonary tuberculosis was the cause of 
death as reflected on the certificate of death.  However, the 
statement submitted by the appellant's neighbors is not 
probative to advancing her contentions.  Lay assertions of 
medical causation cannot serve as the predicate to reopen a 
claim under 38 U.S.C.A. § 5108. See Moray v. Brown, 5 Vet. 
App. 211, 214 (1993).  See also Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007).  While the appellant's neighbors may have, at 
some point, witnessed the Veteran exhibiting some sort of 
symptomatology (coughing, etc), they have not been shown to 
possess the medical credentials which would be necessary to 
diagnose pulmonary tuberculosis or determine the etiology of 
such disease.  As such, the lay contentions, while new to the 
record, are not material evidence.  The Board parenthetically 
notes that, even with private medical evidence, a diagnosis 
of active pulmonary tuberculosis will not be accepted to show 
the disease was initially manifested on the basis of 
examination, observation, or treatment unless confirmed by 
acceptable clinical, x-ray or laboratory studies, or by 
findings of active tuberculosis based upon acceptable 
hospital observation or treatment. 38 C.F.R. § 3.374.

The statement form the physician sent by the appellant merely 
states that all medical records had been previously forwarded 
to VA.  While this is a new statement, it is certainly not 
material, as it indicates that there is no additional medical 
evidence available addressing a potential relationship 
between the cause of death and service.  Regarding the 
additional copies of the Veteran's service records, the Board 
notes that these are not new or material, in that they had 
been previously submitted and considered in the prior final 
RO decisions in February 1963, April 2002 and October 2004.  
See 38 C.F.R. § 3.156.  

There is no additional evidence that relates to an 
unestablished fact necessary to substantiate the claim or 
raises a reasonable possibility of substantiating the claim. 
Accordingly, the Board concludes that new and material 
evidence has not been received.  Thus, the petition to reopen 
must be denied.  See 38 C.F.R. § 3.156.  

As the record does not contain new and material evidence 
received since the October 2004 denial of the appellant's 
claim, the application to reopen the claim of entitlement to 
service connection for the cause of the Veteran's death must 
be denied.  In reaching this decision, the Board considered 
the doctrine of reasonable doubt.  However, until the 
appellant meets her threshold burden of submitting new and 
material evidence in order to reopen her claim, the benefit 
of the doubt doctrine does not apply.  Annoni v. Brown, 5 
Vet. App. 463, 467 (1993); see also Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990).  


ORDER

New and material evidence having not been received, the 
appellant's application to reopen a claim for entitlement to 
service connection for the cause of the Veteran's death is 
denied.  



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


